Citation Nr: 1827496	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  09-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a neurological disability (with manifestations of tremors). 

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury (to include headaches).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1955 to January 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  A February 2012 Travel Board hearing was held before the undersigned; a transcript is in the record.  In April 2012 the case was remanded for further development. 

[In January 2015 the Veteran filed a substantive appeal (Form 9) in the matters of service connection for a cancer condition, to include non-Hodgkin's lymphoma and a neurological disability manifested by a pinched nerve/sciatica/peripheral neuropathy, and requested a videoconference hearing.  He has not yet been afforded such hearing, and these matters are not ready for appellate consideration.  He will be notified when a hearing date is established.] 

The issues of service connection for a cervical spine disability, a neurological disability (manifested by tremors), and residuals of a head injury (on de novo review), are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A June 1995 rating decision denied the Veteran service connection for residuals of a head injury, finding essentially that any current head disability was not shown to be related to his service, to include as due to head injury therein.

2.  Evidence received since the June 1995 rating decision suggests a current head injury disability may be related to a head injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a head injury; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of a head injury may be reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for residuals of a head injury, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

 Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

New and material evidence is defined by regulation.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156 (a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 1995 rating decision denied service connection for residuals of a head injury, essentially on the basis that such disability was not shown to be related to (incurred in or aggravated by) the Veteran's service.  He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C. § 7105.

Evidence received since the June 1995 rating decision includes a March 2008 statement from the Veteran's sister that notes that when he came home from service he had a scar between his eyes, and that he informed her that he had been hit on the head by a hatch door, and that he had headaches.  A May 2013 private treatment record notes that the physician treated the Veteran for headaches (and other disorders), and the physician opined that it is within a reasonable degree of medical certainty that his incidents of head trauma aboard ship could now cause headaches. 

As service connection for residuals of a head injury was previously denied on the basis that there was no evidence of disability due to head trauma in service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a disability that is a residual of head trauma in service.  The aforementioned evidence is to the effect that he does have such disability (at least to the extent of the scar). For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard for reopening endorsed by the Court of Appeals for Veteran's Claims (CAVC) in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for residuals of a head injury, may be reopened.  38 U.S.C. § 5108.  De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for residuals of a head injury is granted.


REMAND

The Veteran alleges that he has headaches and a scar as residuals of head injuries sustained when he fell and struck his head in October 1956 and when a hatch cover struck his head in November 1956.  His service treatment records (STRs), are silent for complaints, treatment, findings, or diagnosis related to head injuries.  A May 2013 private treatment record notes that the Veteran received treatment for headaches (and other complaints); the provider opined that it is within a reasonable degree of medical certainty that his incidents of head trauma aboard ship could now cause headaches.  The opinion is inadequate for rating purposes both because it is conclusory (as it does not include rationale) and is stated in inconsistent fashion in speculative terms ("reasonable degree", "certainty", and "could."  The Veteran has not been afforded a VA examination to determine the etiology of his head injury disability.  In light of his contentions and the medical evidence, an examination to secure a medical opinion regarding the etiology of his head injury disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the February 2012 Travel Board hearing the Veteran raised an alternate theory of entitlement to service connection (that the claimed cervical spine and manifested tremor disabilities are secondary to a service-connected head injury disability).  Such theory has not yet been considered (or addressed in a medical opinion).  If service-connected for residuals of a head injury is established, further development would be necessary for this theory of entitlement.

Because the claims of secondary service connection for cervical spine and a neurological disability manifested by tremors are inextricably intertwined with the claim of service connection for residuals of a head injury, further development and  consideration of those matters must be deferred pending resolution of the service connection for residuals of a head injury claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a TBI protocol examination of the Veteran by a neurologist to ascertain whether he has any current disability that is a residual of a head injury with TBI in service (to include scar and headaches).  The entire record must be reviewed by the examiner in conjunction with the examination, and any testing indicated should be completed.  On review of the record, and examination of the Veteran, the examiner should provide responses to:

(a) Does the Veteran have, or at any time during the pendency of this claim has he had, any symptom, pathology, or impairment (and specifically headaches) residuals from alleged head injuries sustained in service in October and November 1956?  If so, please identify all such residuals found and the clinical findings that support that conclusion.  The rationale should include comment on Dr. LoMonaco's May 2013 opinion, and consideration of records of treatment the Veteran has received for headaches and specifically the March 2008 lay statement by the Veteran's sister. 

(b) If the Veteran is determined to not have any residuals of a TBI in service, but exhibits symptoms such as memory loss or headaches (that could be considered residuals of TBI), the examiner must explain why they are not related to TBI in service, and identify the etiology for each such symptom considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.

2.  If (and only if) service connection for residuals of a head injury is granted, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion as to whether or not his cervical spine disability has been caused or aggravated (the opinion must address aggravation) by the service-connected head injury disability.  The consulting physician should also opine as to whether or not the Veteran has a neurological disability manifested by tremors that was caused or aggravated (the opinion must address aggravation) by the service-connected residuals of a head injury.  [If neurological consult or further examination of the Veteran is deemed necessary for the opinion sought, such should be arranged].  The consulting physician must explain the rationale for all opinions offered.

3.  The AOJ should then review the record and readjudicate the claims.  If any remanded claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


